DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is responsive to amendment filed on 10/04/2021. The Examiner has acknowledged claim 1 has been amended. Claims 1-20 have been presented for examination and are rejected.
 
Response to Arguments
Applicant's argument, filed on October 4th, 2021 has been entered and carefully considered.
Applicant's arguments with respect to amended claims1-20 under 35 USC § 103 have been considered but they are not persuasive.
Applicant argues in substance that:” Claim I also recites that the user defined QoS policy correlating candidate data rates to the one or more COI is based on the condition assigned by the user. As indicated in the Office Action, the Office Action recognizes that VanBlon fails to explicitly disclose obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user. To this end, VanBlon also fails to disclose user defined QoS policy correlating candidate data rates to the one or more COI based on the at least one condition assigned by the user. In addition, Yi does not cure. Instead, Yi discloses correlating candidate rate to a formula including numerous weighted factors, and not based on a condition assigned by a user. In addition, Yi does not cure. Instead, Yi discloses correlating candidate rate to a formula including numerous weighted factors, and not based on a condition assigned by a user. For at least these reasons claim 1 is allowable. Independent claims IO and 18 include similar recitation and are allowable for similar reasons…” 
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. After further review of the prior art applied, the Examiner contends that the reference still reads on the claimed invention. 

 Yi, paragraphs [0028, 0043] discloses one or more (e.g. all) available bitrates (i.e. equivalent correlates to candidate data rates) of the requested content. The description of the MPD manifest file may include a potential URL to download the video content. A client may start requesting segments at a relatively low rate (e.g., to reduce initial session startup delay). Based on the time it takes to receive a requested segment, the client may determine (e.g., assess) the network conditions and/or request (e.g., choose) a next segment available according to the MPD based on one or more factors, including the client's quality requirements, network bandwidth, the determined network conditions, and/or device capabilities (i.e. equivalent to user defined quality of service). The client may receive a better quality video with lower latency, shorter start-up time, and/or buffering time. Paragraphs [0085-0088] further discloses when users request particular content (based on user preference/user defined), the request and the response may be sent through an optimization and compression server. The data may be compressed (based on data rate) and sent to the end users at a low bitrate. The mobile client WTRUs may decompress the data before presenting it to the end users. Data traffic of the users in the cost mode and/or with the lower Q values derived from Equation (2) may be routed through the data compression and/or transcoding servers (e.g., to deliver the content at a reduced data rate to the client). Users in the quality mode and/or users with higher Q values may be sent the original images and/or media. The quality controller may be associated with a wide variety of applications. The quality controller may be used to control the quality (e.g., bandwidth usage) of the wide variety of applications. The wide variety of application may include video streaming, video chat, web browsing, location navigation, and/or multi-party video . The user may be able to set the quality controller to different settings for different applications
Given their broadest reasonable interpretation consistent with the specification it still read on the amended claim.   
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Claim 1.
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action. For the above reasons, Examiner believed that rejection of the last Office action was proper. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 20170078744) in view of YI et al. (US 20190182701).

With respect to claims 1, 10  and 18, VanBlon discloses a computer implemented method for managing streaming content of a device, the method comprising:
	under control of one or more processors configured with specific executable program instructions:
	identifying one or more characteristic of interest (COI) associated with a request to stream content from a content provider (VanBlon, see paragraphs [0005-0009, 0064] a method is provided that comprises determining a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between a viewer and the display. The method manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to a display, while the viewer based data rate corresponds to a discernible resolution. Paragraphs [0030-0034]  The system 100 comprises a video control device 120 and a video display 124 having one or more display attributes including a display size parameter, the display having a resolution upper limit. The video control device 120 determines a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between a viewer and the display. The video control utilized to determine viewer characteristics of interest, such as measuring the viewing distance between a reference point (e.g., the display 124) and one or more viewers (generally denoted at 210). The viewers may include one or more individuals located within a viewing environment in which the display 124 is positioned. The individual viewers 214-218 are located various distances 224-232 from the display 124 or another reference point. As explained herein, the viewing distance is an example of one type of viewer characteristic of interest determined for one or more individual viewers 214-218. By way of example, potential viewers may be classified as “non-viewers” based on size, facial features or other distinguishing characteristics (for viewer selection criteria). For example, a child (as labeled at 214) or a pet (as noted at 215) may be identified as non-viewers and ignored in further determinations of characteristics of interest. In the example of FIG. 2, it may be determined that the individual viewer 218 is the controlling viewer, and as such the viewing distance 228 is utilized to calculate the discernible resolution. The controlling viewer may be determined in various manners);
             managing a COI-based data rate based on the user defined QoS policy (VanBlon, see paragraphs [0008-0009, 0011, 0030] Responsive to execution of the program instructions, the processor manages a viewer based data rate based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to the display. The viewer based data rate corresponds to a discernible resolution. The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. perform storing one or more display attributes for a display having a resolution upper limit, the one or more display attributes including a display size parameter, determining a viewer characteristic of interest (COI) utilizing one or more processors and a camera, the viewer COI indicative of a relation between a viewer and the display and managing a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes, the viewer based data rate representing a rate at which video content is conveyed to the display, the viewer based data rate corresponding to a discernible resolution); and
communicating with a content provider over a delivery network to manage the viewer based data rate. Paragraph [0047] the VOD guide program 561 directs the processor 504 to communicate with the content provider 112. The VOD guide program 561 allows the user to select and request various video content and display the video content on the display 124. When the processor 504 performs the disclosed methods, it stores intermediate data and video content in the memory or storage 506).
VanBlon yet fails to explicitly disclose obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user;
applying the user defined quality of service (QoS) policy to the one or more COI, the user defined QoS policy correlating candidate data rates to the one or more COI based on the at least one condition assigned by the user;
However, YI discloses obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user (YI, see paragraphs [0034, 0039, 0073] data consumption may be differentiated based on one or more of user preference (i.e. user defined), data cost, network traffic, and/or operational profit margin.  A client centric service quality control method may be provided to select a video bitrate and quality based on one or more factors. The term “service quality” refers to the user's overall experience accessing data on a mobile device, e.g., based upon one or more of cost, an amount of unused data, one or more favorite programs (e.g., preferences),... Service quality. A client centric service quality control may be provided. A user of a receiving WTRU may select a media service. One or more factors may affect the user's selection of a service quality for the media service. The one or more factors may include the cost of each bit consumed, the location of the user the user preference of the program. Paragraphs [0090-0100] further discloses Both the 3D meshes and textures may be compressed at different levels to reduce the amount of data that needs to be transmitted at the cost of reducing the quality of the rendered objects. Several factors may affect the service quality requested by the user when streaming AR content. The factors may include those described herein including, the cost on the user, the amount of remaining unused data, user preference, traffic client when the cost mode is selected. The server may send low resolution textures and/or highly compressed meshes for all objects when the cost mode is selected. If the balanced mode is selected, a summary of the models may be transmitted at a high quality (e.g., with low compression) while reducing the quality of the textures. Based on one or more user preferences of particular parameters of the QoS (user define QoS) metrics such as availability, delivery, latency, and/or bandwidth, the quality scheduler may be mapped to the corresponding NPM. A specific quality of service provided by the operators may be requested);
 applying the user defined quality of service (QoS) policy to the one or more COI, the user defined QoS policy correlating candidate data rates to the one or more COI based on the at least one condition assigned by the user (YI, see FIG. 3 and paragraph [0043] non-flat data rate update process flow. A client WTRU may send a price inquiry to a network carrier. The price inquiry may be in TCP/IP format or text message format. The price inquiry may include information such as location, time, amount of data usage requested, a preferred wireless network access bandwidth, and/or the like. Paragraphs [0085-0088] further discloses when users request particular content (based on user preference/user defined), the request and the response may be sent through an optimization and compression server. The data (e.g., mainly text, images and media) may be compressed and sent to the end users at a low bitrate. The mobile client WTRUs may decompress the data before presenting it to the end users. Data traffic of the users in the cost mode and/or with the lower Q values derived from Equation (2) may be routed through the data compression and/or transcoding servers (e.g., to deliver the content at a reduced data rate to the client). Users in the quality mode and/or users with higher Q values may be sent the original images and/or media. The quality controller may be associated with a wide variety of applications. The quality controller may be used to control the quality (e.g., bandwidth usage) of the wide variety of applications. The wide variety of application may include video streaming, video chat, web browsing, location navigation, and/or multi-party video conferencing. The user may be able to set the quality controller to different settings for different applications. For example, the user may select the quality mode for video streaming applications and select the cost mode for web browsing applications. The user may have a bias toward using the bandwidth more aggressively (e.g., with the value of s closer to 1) for video streaming and less aggressively (e.g., with the value of s closer to 0) for web browsing. In another example, the user may not enforce a bandwidth reduction target (e.g., set a first data reduction target to 1) for video chat applications such as FaceTime and may enforce a 50% bandwidth reduction target (e.g., set a second data reduction target to 0.5) for location based navigation services).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of VanBlon with teaching of YI to provide the method of managing service quality for data consumption involves comparing service quality value to set of representations and requesting data having quality closest to service quality value and for performing content distribution which involves sending content that is customized for user device to user device in a manner that satisfies a QoS based on policy that is user defined. Thus, the content that is customized for user device is sent to user device through service provider network, so that the customized format enables user device to receive, process, and render the content in a reduce period of time , where the combination of elements according to known methods would yield a predictable result (YI, see paragraphs [0003, 0004]).  

With respect to claims 2 and 11, VanBlon-YI discloses the method, wherein the one or more COI include one or more of types of content, genre of content, types of viewers, and types of devices associated with the request to stream content (YI, see paragraphs [0045, 0098] 0045] A user's program preference (P) may be may be determined based on gender, age, career, religion, and/or culture background, etc. The user's program preference (P) may indicate, rate, and/or rank specific programs and/or types/categories of programs which the user may prefer. One or more categories of programs (e.g., such as News, Sports, a particular TV show, new released movies, and/or the like) that a user is interested in may be predicted from the user's personal profile and/or from user viewing habit analysis. Based on one or more user preferences of particular parameters of the QoS metrics such as availability, delivery, latency, and/or bandwidth, the quality scheduler may be mapped to the corresponding NPM. A specific quality of service provided by the operators may be requested. For example, a user gambling on a real-time sport game may prefer very low latency broadcast/multicast services, but may not care about the video quality. A user watching a favorite movie may prefer high quality but may not care about the latency. The operators may provide various tiers of data channel options to users. The various tiers of data channel options may match the quality of service metrics. The users may subscribe to different data options based on the decision of the quality scheduler. ).

With respect to claims 3 and 12, VanBlon-YI discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer (VanBlon, see paragraphs [0007, 0031] the method changes the viewer based data rate from a first viewer based data rate to a second viewer based data rate based on a distance to the viewer changing from a first distance to a second distance. The first viewer based data rate corresponds to a higher discernible resolution than associated with the second viewer based data rate… The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance), 
	             the identifying one or more COI including identifying the first type of viewer, wherein the user defined QoS policy includes a first candidate data rate for the first type of viewer and a second candidate data rate for the second type of viewer that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the first candidate data rate (VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance). 

With respect to claims 4  and 13, VanBlon-YI discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer, the identifying one or more COI including identifying the second type of viewer, wherein the user defined QoS policy includes a first candidate data rate for the first type of viewer and a second candidate data rate for the second type of viewer that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the second candidate data rate(VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).
 
With respect to claims 5  and 14, VanBlon-YI discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the first type of content, wherein the user defined QoS policy includes a first candidate data rate for the first type of content and a second candidate data rate for the second type of content that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the first candidate data rate(VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 6  and 15, VanBlon-YI discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the second type of content, wherein the user defined QoS policy includes a first candidate data determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 7, 16  and 20, VanBlon-YI discloses the method, wherein the COI-based data rate is less than the data rate upper limit for the device(VanBlon, see paragraphs [0006, 0010, 0030-0031] the sensor represents a camera that collects image frame data. Optionally, the display represents a television and the discernible resolution corresponds to a resolution at which the video content displayed on the television. The processor sets the discernible resolution to be less than the resolution upper limit of the display).

With respect to claims 8, 17  and 19, VanBlon-YI discloses the method, wherein the COI-based data rate is a first COI-based data rate; and further comprising:
	              streaming content at the device at the first COI-based data rate (VanBlon, see FIG. 6 and paragraphs [0018, 0061, 0065] a process for managing video content streaming at a viewer based data rate. FIG. 6 illustrates a process for managing video content streaming at a viewer based data rate. Optionally, at 602, video content attributes may also be identified. For example, video content attributes may identify information regarding the nature of the video content that may be used in connection with determining the discernible resolution and viewer based data rate. For example, children's cartoons may be designated to have a low priority, in the event that bandwidth usage becomes a concern. For example, when multiple resources compete for bandwidth, a low priority attribute may be utilized to further reduce the resolution (and thus the data rate) to be used when streaming children's cartoons or other low priority content);
	              determining a network utilization associated with the network (VanBlon, see paragraph [0008] the method further comprises designating the viewer from a group of viewers who are located proximate to a reference point. The viewer being designated represents the closest viewer to the reference point from the group of viewers. Optionally, the method further comprises identifying non-viewers located proximate to the reference point based on viewer selection criteria. Optionally, the method further comprises streaming the video content over a network, determining a network utilization associated with the network. Paragraph [0032, 0086] further discloses the video control device 120 streams the video content over a network, determines a network utilization associated with the network);
              performing the applying and managing in further response to the network utilization exceeding a threshold (VanBlon, see paragraph [0008] performing the managing in response to the network utilization exceeding a threshold. The determining operation includes tracking movement of the viewer relative to a reference point and determining a gaze state of the viewer indicating whether the viewer is looking at the video content presented on a display.  Paragraphs [0032, 0086] further discloses performs the managing operation in connection with the network utilization exceeding a threshold. The processor(s) at the content provider and/or display control device may monitor the network utilization, such as by determining an amount of bandwidth being used. The viewer based data rate may be utilized when the network utilization exceeds the threshold. For example, a viewer based data rate may be determined (e.g. continuously, at start up or at the beginning of a program), but not utilized unless or until the network utilization exceeds the threshold).

With respect to claim 9, VanBlon-YI discloses the method, wherein managing includes selecting a second COI-based data rate that is less than the first COI-based data rate (VanBlon, see paragraphs [0030-0033, 0039] the video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display.  The visibility range 332, the resolution offered by most displays (e.g. televisions) appeared to be equivalent, such that the viewer is unable to discern a difference in the resolution of a display exhibiting a resolution of 480 p, as compared to better resolutions, such as 720 p, 1080 p, or 2160 p. As a further example, with respect to particular exemplary data points, as noted at mark 334, when a user is located 20 feet away from a 40 inch television, the user is unable to distinguish a difference between the various noted resolutions. Paragraph [0067] further discloses the operations of FIG. 6 may determine and manage change in the viewer based data rate from a first viewer based data rate to a second viewer based data rate when a distance between the viewer and the reference point changes from a first distance to a second distance. With reference to the resolution map 310 of FIG. 3, for a 60 inch television, it may be assumed that the user is initially positioned 5 feet from the display (mark 342) which corresponds to a higher discernible resolution (e.g. 2160 p). When the user moves further away from the TV (e.g. to the mark 340, corresponding to 10 feet away) the process changes the viewer based data rate from the first viewer based data rate (associated with the higher discernible resolution of 2160 p) to a second lower viewer based data rate (associated with a lower discernible resolution of 1080 p). As a further example, by repeating the operations at 604-612, the data rate may be reduced with a viewer leaves a room or scene in front of the display).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH KASSA/Examiner, Art Unit 2457
/HEE SOO KIM/Primary Examiner, Art Unit 2457